Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Citation of Relevant Prior Art 

1.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

	YAMAMOTO KENTA (JP 2016-208773, 08, Dec. 2016, H02P 27/06) describes A motor control device capable of accurately predicting the life of a smoothing capacitor in a DC link between a forward converter and an inverse converter is realized. A forward converter 11 that converts alternating current power supplied from an alternating current power supply 3 into direct current power, a smoothing capacitor 13 provided in a direct current link on the direct current side of the forward converter 11, and direct current power in the direct current link Is converted to AC power that is the driving power of the motor 2, the capacitor capacity measuring means 14 that measures the capacity of the smoothing 

	Yamamoto (JP 6262686, 17, Jan. 2018, H01P 27/06) describes a motor control device includes a converter that converts AC power into DC power, a smoothing capacitor provided in a DC link, an inverter that converts the DC power in the DC link into AC power for a motor, a capacitor capacity measurement unit that measures a capacity of the smoothing capacitor, a data record unit that records a plurality of pieces of data composed of a measurement value of the capacity of the smoothing capacitor and a date or both a date and time when the measurement has been performed, a deterioration characteristic calculation unit that calculates a deterioration characteristic line indicating a change of the capacity of the smoothing capacitor with respect to elapsed time, on the basis of the recorded data, and a life prediction unit that predicts a period when a life of the smoothing capacitor ends, on the basis of the deterioration characteristic line.



	YAMAMOTO (DE 102016004774, 20 Feb. 2020, G01R 31/00) describes a motor control device (1), comprising: a converter (11) which converts alternating current supplied by an alternating current source (3) into direct current; a smoothing capacitor (13) in a direct current connection on the direct current side of the converter (11); an inverter (12) which executes a mutual current conversion between the direct current in the direct current connection and alternating current as drive current for the motor or regenerative current of the motor (2); Completion of the initial charge is applied to the smoothing capacitor (13) along with the current given by the converter (11) during the initial charge or the alternating 

	CHAO ZHI (JP 2017-46540, 02. Mar. 2017, H02P 29/00) describes A machine learning device for learning conditions associated with a predicted life of an electric motor, a state observing unit for observing a state variable composed of at least one of output data of a sensor for detecting an operating state of the electric motor, data on the presence or absence of a failure of the electric motor, an actual life data obtaining unit for obtaining data on the actual life of the electric motor; a learning unit for learning a condition associated with the predicted life of the electric motor according to a training data set created based on a combination of the state variable and the actual life, A machine learning device comprising:
.

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-15 are rejected under AIA  35 U.S.C. 102(a) (1) as being anticipated by CHAO ZHI  (JP,2017-046540A, H02P 29/00, Published 20170302)
Regarding claim 1:
CHAO ZHI describes a method that facilitates prediction of end-of-life of a direct current (DC) motor of an apparatus (overview), the method comprising: directing a DC motor of an apparatus to turn at a speed of a specified value exceeds a predetermined threshold value); in response to the determining that the tracked value exceeds the range of defined acceptable operational values, sending a health-status notification regarding that DC motor (0055-0057, 0032-0033, 0043, replacement?).
Regarding claim 9:
CHAO ZHI describes a system that facilitates prediction of end-of-life of a direct current (DC) motor of an apparatus (overview), the system comprising: a motion control sub-system configured to control at least one DC motor of an apparatus by commanding the DC motor to engage at a speed of a specified value (claim 1, 2, 0055, use on AC or DC motor); a sensor associated with the DC motor and configured to measure the motor's speed as a result of a value of a voltage applied to the DC motor to engage the DC motor in response to the motion control sub-system commanding the DC motor to engage (claim 1, 2, 0055, use on AC or DC motor); a database of historical indicative motor-response values of end-of-life of the DC motor (0055-0057, a particular rotating speed), the indicative motor-response values being based on the value of the exceeds a predetermined threshold value); a maintenance notifier configured to send a notification that the DC motor is near its end of life, wherein the notification is sent in response to the determining that at least one of the indicative motor-response values exceeds the range of defined acceptable operational values (0055-0057, 0032-0033, 0043, replacement?).
Regarding claim 13:
CHAO ZHI describes computer-readable media having computer-executable instructions stored thereon that, when executed by at least one computer (0066), performs a method that facilitates prediction of end-of-life of a direct current (DC) motor of an apparatus (overview), the operations of the method comprising: obtaining a value of a voltage applied to a DC motor of an apparatus to engage the DC motor at a specified speed value (claim 1, 2, 0055, use on AC or DC motor); calculating at least one end-of-life indicative motor-response value based on the applied-voltage value at its corresponding specified speed value (claim 1, 2, 0055-0057, a particular rotating speed); tracking historical motor-response values of the DC motor; based on the tracked historical motor-response values (0032, exceeds a predetermined threshold value), determining that the tracked value exceed a range of defined acceptable operational values; in response to the determining that the tracked value exceeds 
Regarding claim 2, CHAO ZHI further describes wherein the calculating includes integrating the applied voltage over time to maintain a model of performance characteristics and thermal behavior of the DC motor (claim 2, 9).

Regarding claim 3, CHAO ZHI further describes wherein the end-of-life indicative motor-response value is selected from a group consisting of modeled temperature of the DC motor (0003, 0010, 0028, 0031, temperature), torque of the DC motor, velocity irregularities of the DC motor, and a combination thereof.

Regarding claim 4, CHAO ZHI further describes wherein the sending of the health-status notification is in response to a combination of multiple tracked values that exceed a range of defined acceptable operational motor-response values (0030-0032, threshold of voltage, frequency, current).

Regarding claim 5, CHAO ZHI further describes collecting historical indicative motor-response values from multiple apparatuses with DC motors (0030-0034, time, threshold of voltage, frequency, current); based on the collected values, modeling the range of acceptable operational values for the end-of-life indicative motor-response value (0034-0039, replacement?).

Regarding claim 6, CHAO ZHI further describes wherein the calculating includes modeling temperature of the DC motor based on the applied-voltage value at its corresponding specified speed value (0032, 0044-0057, threshold of motor property over time).

Regarding claim 7, CHAO ZHI further describes wherein the calculating includes determining torque of the DC motor based on the applied-voltage value at its corresponding specified speed value (0057, torque sensor @ certain threshold 0032).

Regarding claim 8, CHAO ZHI further describes wherein the calculating includes detecting velocity irregularities of the DC motor based on the applied-voltage value at its corresponding specified speed value (0032, threshold, 0057, rotation speed) .

Regarding claim 10, CHAO ZHI further describes wherein the end-of-life indicative motor-response values are selected from a group of motor-response values, consisting of temperature of the DC motor (0032, 0057, claim 2, 9), torque of the DC motor, velocity irregularities of the DC motor, and a combination thereof.

Regarding claim 11, CHAO ZHI further describes a calculator that is configured to calculate the indicative motor-response values by modeling temperature of the 

Regarding claim 12, CHAO ZHI further describes a calculator that is configured to calculate the indicative motor-response values by determining torque of the DC motor based on the applied-voltage value at its corresponding specified speed value (0032, 0057, threshold voltage @ speed).

Regarding claim 14, CHAO ZHI further describes wherein the end-of-life indicative motor-response values are selected from a group consisting of temperature of the DC motor (0032, 0057, threshold temperature), torque of the DC motor, velocity irregularities of the DC motor, and a combination thereof.

Regarding claim 15, CHAO ZHI further describes building a database of tracked historical motor-response values of DC motors in multiple apparatus connected to a communications network (0026, 0057, multiple value via network).

Contact information

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung S. Lau whose telephone number is 571-272-2274, email is Tungs.Lau@uspto.gov.  The examiner can normally be reached on M-F 8-5:30 EDT. If attempts to reach the examiner by telephone are . 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

/TUNG S LAU/           Primary Examiner, Art Unit 2862
Technology Center 2800 
March 2, 2021